                             UNITED STATES DISTRICT COURT
                              MIDDLE DISTRICT OF FLORIDA
                                 JACKSONVILLE DIVISION


KIMBERLY ADKINS,

                       Plaintiff,

v.                                                           Case No. 3:18-cv-1257-J-34PDB

FAMILY DOLLAR STORES OF
FLORIDA, LLC,

                       Defendant.

_____________________________________/

                                             ORDER

       THIS CAUSE is before the Court sua sponte. Federal courts are courts of limited

jurisdiction and therefore have an obligation to inquire into their subject matter jurisdiction.

See Kirkland v. Midland Mortg. Co., 243 F.3d 1277, 1279-1280 (11th Cir. 2001); see also

Burns v. Windsor Ins. Co., 31 F.3d 1092, 1095 (11th Cir. 1994). This obligation exists

regardless of whether the parties have challenged the existence of subject matter

jurisdiction. See Univ. of S. Ala. v. Am. Tobacco Co., 168 F.3d 405, 410 (11th Cir. 1999)

(“[I]t is well settled that a federal court is obligated to inquire into subject matter jurisdiction

sua sponte whenever it may be lacking”). “In a given case, a federal district court must

have at least one of three types of subject matter jurisdiction: (1) jurisdiction under a

specific statutory grant; (2) federal question jurisdiction pursuant to 28 U.S.C. § 1331; or

(3) diversity jurisdiction pursuant to 28 U.S.C. § 1332(a).” Baltin v. Alaron Trading Corp.,

128 F.3d 1466, 1469 (11th Cir. 1997).




                                                -1-
       On October 24, 2018, Defendant Family Dollar Stores of Florida, LLC (Family

Dollar) filed a Notice of Removal (Doc. 1), asserting that the Court has diversity jurisdiction

over this action pursuant to 28 U.S.C. § 1332. See Notice ¶ 9. Family Dollar asserts that

diversity jurisdiction is proper because this is an action between citizens of different

states, and the amount in controversy exceeds $75,000. Id. In the Notice, Family Dollar

asserts that Plaintiff Kimberly Adkins is “a citizen of the State of Florida.” Id. ¶ 3. In

addition, Family Dollar alleges that it is a “foreign company duly organized as a limited

liability company under the laws of the Commonwealth of Virginia.” See id. Family Dollar

asserts that all of its members “are citizens of North Carolina or Virginia,” and “[n]one of

the members are citizens of Florida.” Id.

       For the purposes of establishing diversity jurisdiction, an unincorporated business

association or entity, such as a general or limited partnership or a limited liability company,

is not a “citizen” under 28 U.S.C. § 1332(a) in its own right. See Xaros v. U.S. Fidelity &

Guaranty Co., 820 F.2d 1176, 1181 (11th Cir. 1987). Instead, “the citizenship of its

members is determinative of the existence of diversity of citizenship.” Id.; see also

Underwriters at Lloyd’s, London v. Osting-Schwinn, 613 F.3d 1079, 1089 (11th Cir. 2010)

(“General partnerships, limited partnerships, joint stock companies, and unincorporated

membership associations are all treated as citizens of every state of which any partner or

member is a citizen.”) (internal quotation omitted). Therefore, as Family Dollar correctly

observes, see Notice ¶ 4, in order to sufficiently allege the citizenship of an

unincorporated business entity, a party must list the citizenships of all the members of

that entity. See Rolling Greens MHP, L.P. v. Comcast SCH Holdings L.L.C., 374 F.3d

1020, 1022 (11th Cir. 2004) (per curiam).



                                              -2-
        Here, Family Dollar alleges the citizenship of each of its “members” based on the

list of “Authorized Person(s)” set forth on the company records filed with the Florida

Secretary of State. See Notice ¶ 5, Ex. C. However, the Court has reviewed the records

to which Family Dollar refers and while they identify Family Dollar’s President, numerous

Vice-Presidents, and several Secretaries, it is unclear whether these managing

individuals are also members of the limited liability company, and if so, whether there are

any other members of the company who are not part of management. To establish

diversity jurisdiction, the Court needs information regarding the citizenship of all the

members of a limited liability company, not just the managing members. See Rolling

Greens MHP, L.P., 374 F.3d at 1022.1

        Moreover, to the extent these individuals are members of Family Dollar, the Court

is unable to discern their respective states of citizenship. Family Dollar appears to rely

on these same Florida Secretary of State records to assert each individual’s citizenship.

See Notice ¶ 5, Ex C. However, the records include nothing more than addresses for

these individuals and thus, do not reveal their citizenship. See Taylor v. Appleton, 30

F.3d 1365, 1367 (11th Cir. 1994) (“Citizenship, not residence, is the key fact that must be

alleged . . . to establish diversity for a natural person.”); see also Miss. Band of Choctaw

Indians v. Holyfield, 490 U.S. 30, 48 (1989) (“‘Domicile’ is not necessarily synonymous

with ‘residence[.]’”). Indeed, the same two addresses are listed in connection with ten

different individuals, such that it is unclear what relation these addresses have to each




1
        To the extent Family Dollar attempts to establish diversity in the negative, see Notice ¶ 5, this is
improper as an affirmative identification of citizenship is necessary. See Cameron v. Hodges, 127 U.S.
322, 324–25 (1888); D.B. Zwirn Special Opportunities Fund, L.P. v. Mehrotra, 661 F.3d 124, 125-27 (1st
Cir. 2011); Meyerson v. Showboat Marina Casino P’ship, 312 F.3d 318, 320–21 (7th Cir. 2002).

                                                    -3-
individual’s domicile. As such, the Court concludes that the information Family Dollar has

provided is insufficient to establish its citizenship.2

        In addition, the Court finds that Family Dollar’s allegations as to the amount in

controversy are also insufficient. Where a defendant removes an action from state court

to federal court, the defendant “bears the burden of proving that federal jurisdiction

exists.” See Williams v. Best Buy Co., Inc., 269 F.3d 1316, 1319 (11th Cir. 2001). In Dart

Cherokee Basin Operating Co., the Supreme Court explained that a defendant’s notice

of removal must include “a plausible allegation that the amount in controversy exceeds

the jurisdictional threshold.” See Dart Cherokee Basin Operating Co., 135 S. Ct. at 554.

If the plaintiff contests the allegation, or the court questions it, a defendant must then

present evidence establishing that the amount in controversy requirement is met. Id.

(citing 28 U.S.C. § 1446(c)(2)(B)); see also Dudley v. Eli Lilly & Co., 778 F.3d 909, 912

(11th Cir. 2014). Notably, “[a] conclusory allegation in the notice of removal that the

jurisdictional amount is satisfied, without setting forth the underlying facts supporting such

an assertion, is insufficient to meet the defendant’s burden.” See Williams, 269 F.3d at




2
         Indeed, carefully ascertaining the citizenship of the parties and whether the Court has subject
matter jurisdiction over this action is more than just an academic exercise, as is evident from two recent
Eleventh Circuit cases. See Thermoset Corp. v. Bldg. Materials Corp of Am., 849 F.3d 1313, 1315-16 (11th
Cir. 2017) (vacating summary judgment order after three years of litigation where court determined on
appeal that the pleadings below had not sufficiently alleged the citizenship of a defendant limited liability
company, and upon further inquiry, found that the defendant limited liability company had a non-diverse
member); see also Purchasing Power, LLC v. Bluestem Brands, Inc., 851 F.3d 1218, at 1222, 1228 (11th
Cir. 2017) (discussing whether sanctions were warranted in a case where summary judgment was reversed
on appeal after the appellate court discovered that the pleadings did not sufficiently allege the citizenship
of the plaintiff LLC, leading to the realization that there was no diversity jurisdiction) (“While the
requirements of diversity jurisdiction in this scenario are complicated, they are the law. No party in this
case acted with bad intentions, but the result was a colossal waste of time and effort. We trust that the
damage done to the parties' credibility, finances, and time is enough of a sanction to curb their conduct and
to serve as a warning to future diversity jurisdiction litigants. In the end, when the parties do not do their
part, the burden falls on the courts to make sure parties satisfy the requirements of diversity jurisdiction.
We must be vigilant in forcing parties to meet the unfortunate demands of diversity jurisdiction in the 21st
century.”).

                                                     -4-
1320. Indeed, the Court may not speculate or guess as to the amount in controversy.

See Pretka v. Kolter City Plaza II, Inc., 608 F.3d 744, 752 (11th Cir. 2010). Rather, a

removing defendant should make “specific factual allegations establishing jurisdiction”

and be prepared to “support them (if challenged by the plaintiff or the court) with evidence

combined with reasonable deductions, reasonable inferences, or other reasonable

extrapolations.” Id. at 754 (emphasis added). In those circumstances, a court is able to

determine the amount in controversy without relying on impermissible “conjecture,

speculation, or star gazing.” Id. at 754 (emphasis added).3

       Here, Family Dollar fails to present a “plausible allegation” of the amount in

controversy. In support of its contention that the amount in controversy exceeds $75,000,

Family Dollar asserts that “[b]efore filing her lawsuit, [Plaintiff] submitted a written demand

to Family Dollar in the amount of $500,000.00” See Notice ¶ 8. However, “[w]hen

referencing a demand letter to ascertain the amount in controversy, courts analyze

‘whether demand letters merely reflect puffing and posturing or whether they provide

specific information to support the plaintiff’s claim for damages.’” See Boyd v. State Farm

Mut. Auto. Ins. Co., No. 6:15-cv-1965-Orl-22TBJ, 2015 WL 12838805, at *2 (M.D. Fla.

Dec. 16, 2015) (quoting Moser v. Cincinnati Ins. Co., No. 8:14-cv-3121-CEH-TWG, 2015

WL 628961, at *2 (M.D. Fla. Feb. 12, 2015)). If a pre-suit demand letter provides “a



3
         The Court notes that Dart, Dudley and Pretka, all involved cases removed to federal court under
the Class Action Fairness Act of 2005 (CAFA). Because remand orders are not ordinarily reviewable on
appeal, except in class action cases, see 28 U.S.C. § 1447(d), § 1453(c), appellate decisions on removal
usually involve cases removed under CAFA. See, e.g., Pretka, 608 F.3d at 752. Nonetheless, with limited
exception, “CAFA’s removal provision expressly adopts the procedures of the general removal statute, 28
U.S.C. § 1446.” Pretka, 608 F.3d at 756-57 & n.11 (citations omitted). Thus, although the cases cited
above involved removal under CAFA, they interpret and apply the general removal procedures, and thus,
the Court finds the analysis of those cases applicable here. See Bender v. Mazda Motor Corp., 657 F.3d
1200, 1204 n.2 (11th Cir. 2011) (addressing an appeal involving a non-CAFA removal and citing to Pretka
as authority regarding removal procedures).

                                                  -5-
reasonable assessment of the value of the claim,” then it is “more indicative of the true

amount in controversy,” especially where the letter “contains supporting information, such

as medical bills or a specific medical diagnosis.” Id. (internal quotation omitted); see also

Hernandez v. Burlington Coat Factory of Fla., LLC, No. 2:15-cv-403-FtM-29CM, 2015 WL

5008863, at *2 (M.D. Fla. Aug. 20, 2015). In contrast, a demand for a lump sum amount

“without the slightest suggestion how in the world the plaintiff[] could support such a

figure,” is considered nothing more than mere posturing. See Jackson v. Select Portfolio

Servicing, Inc., 651 F. Supp. 2d 1279, 1281 (S.D. Ala. 2009). Here, Family Dollar does

not provide the Court with any information explaining on what facts, if any, Adkins

substantiated the demand. Without more information, the Court cannot discern whether

Adkins’ demand for $500,000 amounts to a reasonable assessment of the value of the

claim or is more akin to mere “puffing and posturing.”

       Moreover, neither the Notice nor the Complaint (Doc. 3) provide the Court with any

specific, factual information by which to determine whether Adkins’ damages plausibly

exceed the jurisdictional threshold. Indeed, based on the allegations in the Notice and

Complaint, the Court can discern only that Adkins “sustained injuries including bursitis of

her right and left shoulder, which required injection therapy as well as injuries that

allegedly exacerbated her existing fibromyalgia.” See Notice ¶ 8. The Court can do no

more than speculate regarding the nature and severity of those injuries and whether they

implicate damages in excess of $75,000. Thus, “without facts or specific allegations, the

amount in controversy [can] be ‘divined [only] by looking at the stars’–only through

speculation–and that is impermissible.” Pretka, 608 F.3d at 753-54 (third alteration in

original) (quoting Lowery v. Ala. Power Co., 483 F.3d 1184, 1209, 1215 (11th Cir. 2007)).



                                             -6-
In light of the vague allegations of damages in the Complaint, and in the absence of any

information in the Notice regarding the severity of Adkins’ injuries, or the cost of her

subsequent medical care, the Court is unable to determine whether the amount in

controversy requirement is satisfied here. As such, Family Dollar has failed to provide

the Court with sufficient information for the Court to determine whether it has jurisdiction

over this action.

        In light of the foregoing, the Court will give Family Dollar an opportunity to provide

the Court with additional information as to its citizenship, the amount in controversy, and

this Court’s diversity jurisdiction over the instant action. Accordingly, it is

       ORDERED:

       Defendant Family Dollar Stores of Florida, LLC shall have until November 16,

2018, to provide the Court with sufficient information so that it can determine whether it

has diversity jurisdiction over this action.

       DONE AND ORDERED in Jacksonville, Florida on October 26, 2018.




lc11
Copies to:

Counsel of Record




                                               -7-
